                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

  MICHELLE RAE WILSON,                                    Civ. No. 18-1985 (SRN/BRT)

                         Petitioner,

  v.                                                                 ORDER

  TOM ROY, Commissioner of
  Corrections,

                         Respondent.



       Petitioner Michelle Rae Wilson has filed a motion requesting leave to expand the

record, to file a reply, and to appoint counsel. (Doc. No. 13.) The Court will grant

Petitioner leave to file a reply, as it did in its initial order directing a response. (Doc. No.

9.) The Court will also grant Petitioner’s request to expand the record within the time

period allowed to file a reply. See Rule 7 (Expanding the Record), Rules Governing

Section 2254 Cases. The Court will not, however, grant Petitioner’s motion to appoint

counsel at this time because the issues presented by this action are not complex, and

Petitioner has thus far been able to articulate her claims. See Phillips v. Jasper Cty. Jail,

437 F.3d 791, 794 (8th Cir. 2006).

       Petitioner also filed an application for leave to proceed in forma pauperis. (Doc.

No. 14.) Petitioner already paid the $5.00 filing fee for this action, and from the Court’s

perspective, there are no applicable fees that Petitioner would be required to pay to




                                                1
continue pursuing this action. Therefore, the Court will deny the application without

prejudice.

      IT IS HEREBY ORDERED THAT:

      1.     Petitioner’s motion to expand the record, appoint counsel, and file a reply

(Doc. No. 13) is GRANTED in part and DENIED in part. Petitioner’s motions to

expand the record and file a reply are granted, and Petitioner’s motion to appoint counsel

is denied. Petitioner’s reply, and any additional documents she wishes to submit in

support of her petition, must be filed within thirty days of the date of this Order;

      2.     Petitioner’s Application to Proceed in District Court without Prepaying

Fees or Costs (Doc. No. 14) is DENIED without prejudice.

  Dated: February 6, 2019                        s/ Becky R. Thorson
                                                 BECKY R. THORSON
                                                 United States Magistrate Judge




                                             2
